Exhibit 10.02

STOCK PLEDGE AND ESCROW AGREEMENT

THIS STOCK PLEDGE AND ESCROW AGREEMENT (this “Agreement”), dated as of April 1,,
2010, is made by and between AMHN, INC., a Utah corporation, (“Pledgor”), and
SEATAC DIGITAL RESOURCES, INC., a Delaware corporation (“Seatac”). All
capitalized terms used herein without definitions shall have the respective
meanings ascribed to them in the Note Purchase Agreement of even date herewith
by and between Seatac and Pledgor (the “Note Purchase Agreement”).

RECITALS

A. Pledgor is the legal and beneficial owner of the Pledged Interests (as
hereinafter defined) hereby pledged by Pledgor.

B. Pursuant to a Note Purchase Agreement and a 4% Secured Promissory Note due
June 30, 2010 issued by Pledgor to Seatac (as amended or modified from time to
time, the “Note”), Seatac has made an $800,000 loan (the “Loan”) to Pledgor.

C. In order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of the Note and to secure all of
the Company’s Obligations (as hereinafter defined) to Seatac, the Pledgor has
agreed to irrevocably pledge to Seatac the Pledged Interests (as hereinafter
defined).

D. It is a condition precedent to Seatac making the Loan that Pledgor execute
and deliver to Seatac a stock pledge and escrow agreement in the form hereof.
This is the Stock Pledge and Escrow Agreement referred to in the Note Purchase
Agreement.

AGREEMENTS

In consideration of the recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Pledgor hereby
agrees with Seatac, as follows:

1. Defined Terms. All terms defined in the Uniform Commercial Code in effect
from time to time in the State and used herein shall have the same definitions
herein as specified therein; provided, however, if a term is defined in Article
9 of the Uniform Commercial Code of the State differently than in another
Article of the Uniform Commercial Code of the State, the term has the meaning
specified in Article 9. As used herein, the following terms have the following
meanings:

“Code” means the Uniform Commercial Code from time to time in effect in the
State.

“Collateral” means the Pledged Interests and all Proceeds.

“Issuer” means each issuer of Pledged Interests listed on Schedule 1 hereto.

“Obligations” shall mean (a) the principal of, and interest on, the Note, and
any renewal, extension or refinancing thereof; (b) all debts, liabilities,
obligations, covenants and agreements of Pledgor contained in the Transaction
Documents; and (c) any and all other debts, liabilities and obligations of
Pledgor to Seatac.

“Pledged Interests” means the membership interests, shares of capital stock or
other equity interests listed on Schedule 1 hereto, together with all membership
or stock certificates, options or rights of any nature whatsoever that may be
issued or granted by Issuer to Pledgor in respect of the Pledged Interests while
this Agreement is in effect.



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” as such term is defined in Section 9-102 of the
Code and shall include, without limitation, all dividends or other income from
the Pledged Interests, collections thereon, or distributions with respect
thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“State” means the State of California.

2. Pledge; Grant of Security Interest. Pledgor hereby grants to Seatac a first
priority security interest in the Collateral as security for the prompt and
complete performance of all of the Obligations. Pledgor hereby asserts that this
Agreement is not in conflict with the bylaws of the Company.

3. Escrow of Pledged Interests. Simultaneously with the execution of the
Transaction Documents, the Pledgor hereby delivers to Smith & Associates (“the
Escrow Agent”) certificates representing the Pledged Interests, together with
duly executed stock powers or other appropriate transfer documents executed in
blank by the Pledgor. Such stock certificates shall be held by the Escrow Agent
until released pursuant to the terms of Section 4 below.

4. Release of Pledged Interests from Escrow. Upon the payment of all amounts due
to Seatac under the Note in accordance with its terms, Seatac and Pledgor shall
jointly notify the Escrow Agent to such effect in writing. Upon receipt of such
written notice, the Escrow Agent shall return to the Pledgor the certificates
representing the Pledged Interests, whereupon any and all rights of Seatac in
the Pledged Interests shall be terminated. Notwithstanding anything to the
contrary contained herein, upon the payment of all amounts due to Seatac under
the Note in accordance with its terms, Seatac’s security interest and rights in
and to the Pledged Interests shall terminate.

5. Concerning the Escrow Agent.

(a) Disputes. If any dispute arises with respect to the Pledged Interests or
this Agreement, or if any disagreements arise among the parties hereto with
respect to the interpretation of this Agreement, or concerning their rights and
obligations hereunder, or the propriety of any action contemplated by the Escrow
Agent hereunder, or if the Escrow Agent in good faith is in doubt what action
should be taken hereunder, the Escrow Agent shall not be obligated to resolve
the dispute or disagreement or to release the Pledged Interests, but may
commence an action in the nature of an interpleader and seek to deposit the
Pledged Interests with a court of competent jurisdiction, and thereby be
discharged from any further duty or obligation with respect to the Pledged
Interests. Upon the interpleader action being properly brought, all parties
being joined and the Pledged Interests being deposited with the court, the
Escrow Agent shall be discharged from any obligations accruing thereafter with
respect to the Pledged Interests. The Escrow Agent, in its sole discretion, may,
in lieu of filing such action in interpleader, elect to cease performance under
this Agreement in connection with any instruction or notice received regarding
the release of the Pledged Interests until the Escrow Agent has received: (a) a
written notice of resolution of such dispute or disagreement signed by the
parties to such dispute or disagreement, or (b) a certified copy of a final
judgment of a court of competent jurisdiction, provided, however, that a
certified copy of a final judgment shall serve as a valid determination only if
the time for appeal has expired and no appeal has been perfected or all appeals
have been exhausted or no right of appeal exists.

 

2



--------------------------------------------------------------------------------

(b) Extent of Duties of Escrow Agent.

(i) The Escrow Agent shall be responsible only for performance of its duties as
specified in this Agreement, and no implied covenants, duties or obligations
shall bind or be enforceable against the Escrow Agent. The Escrow Agent shall
not be liable to any person or entity for any act or failure to act unless due
to the Escrow Agent’s willful misconduct.

(ii) Subject to Section 5(b)(i) hereof, the Escrow Agent shall not be liable for
any action taken or omitted by it, or any action suffered by it to be taken or
administered in good faith and in the exercise of its own best judgment, and may
rely conclusively and shall be protected in acting in good faith upon any order,
notice, demand, certificate, advice of counsel (including counsel selected by
the Escrow Agent), statement, instrument, report or other document (not only as
to its due execution and the validity and effectiveness thereof, but also as to
the truth and acceptability of any information therein contained) which is
reasonably believed by the Escrow Agent to be genuine and to be signed by the
proper person or persons.

(iii) Pledgor and Seatac shall indemnify the Escrow Agent and hold it harmless
from any and all claims, liabilities, damages, losses, or any other expenses,
fees or charges of any character or nature, which it may incur or with which it
may be threatened by reason of its acting as Escrow Agent under this Agreement,
including but not limited to any and all damages, costs, losses and other
expenses, including reasonable attorneys’ fees and expenses, resulting from or
arising in connection with any action, suit, or proceeding incident to the
Escrow Agent’s acting as such hereunder, unless such action, suit or proceeding
relates to the Escrow Agent’s willful misconduct.

(c) Conflict Waiver. THE PLEDGOR HEREBY ACKNOWLEDGES THAT THE ESCROW AGENT IS
ACTING AS LEGAL COUNSEL TO SEATAC IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED AND REFERRED TO HEREIN. THE PLEDGOR AGREES THAT IN THE EVENT OF ANY
DISPUTE ARISING IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE IN CONNECTION
WITH ANY TRANSACTION OR AGREEMENT CONTEMPLATED AND REFERRED TO HEREIN, THE
ESCROW AGENT SHALL BE PERMITTED TO CONTINUE TO REPRESENT SEATAC AND THE PLEDGOR
WILL NOT SEEK TO DISQUALIFY SUCH COUNSEL AND WAIVES ANY OBJECTION PLEDGOR MIGHT
HAVE WITH RESPECT TO THE ESCROW AGENT ACTING AS THE ESCROW AGENT PURSUANT TO
THIS AGREEMENT AND LEGAL COUNSEL TO SEATAC.

6. Representations and Warranties. Pledgor represents and warrants that:

(a) all the shares of such Pledged Interests have been duly and validly issued
and are fully paid and nonassessable;

(b) Pledgor is the record and beneficial owner of, and has good and marketable
title to, such Pledged Interests, free of any and all liens or options in favor
of, or claims of, any other person, except the security interest created by this
Agreement; and

(c) upon either (i) the delivery to Seatac of the stock or membership interest
certificates evidencing such Pledged Interests and the stock or membership
interest powers or (ii) the filing of a financing statement listing Pledgor as
debtor and Seatac as secured party and describing the Collateral, the security
interest created by this Agreement will constitute a valid, perfected first
priority security interest in the Collateral granted by Pledgor, enforceable in
accordance with its terms against all creditors of Pledgor and any persons
purporting to purchase any Collateral from Pledgor, except as

 

3



--------------------------------------------------------------------------------

affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

7. Covenants. Pledgor covenants and agrees with Seatac that, from and after the
date of this Agreement until the Obligations are performed in full:

(a) If Pledgor shall, as a result of its ownership of any Pledged Interests,
become entitled to receive or shall receive any stock or membership interest
certificate (including, without limitation, any certificate representing a stock
or membership interest dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any shares of any
Pledged Interests, or otherwise in respect thereof, Pledgor shall accept the
same as the agent of Seatac, hold the same in trust for Seatac and deliver the
same forthwith to Seatac in the exact form received, duly indorsed by Pledgor to
Seatac, if required, together with an undated stock or membership interest power
covering such certificate duly executed in blank by Pledgor, to be held by
Seatac, subject to the terms hereof, as additional collateral security for the
Obligations of Pledgor. Any property distributed to Pledgor upon or in respect
of any Pledged Interests upon the liquidation, dissolution, recapitalization or
reorganization of an Issuer, shall be delivered to Seatac as additional
collateral security for the Obligations of Pledgor. If any property distributed
in respect of any Pledged Interests shall be received by Pledgor while an Event
of Default exists, Pledgor shall, until such property is delivered to Seatac,
hold the property in trust for Seatac, segregated from other property of
Pledgor, as additional collateral security for the Obligations of Pledgor.

(b) Without the prior written consent of Seatac, Pledgor shall not vote to
enable, or take any other action to permit, an Issuer to issue any stock or
membership interest or other equity securities of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any stock or membership interest or other equity securities of any nature of
an Issuer, sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Collateral, or create, incur or permit to exist
any lien or option in favor of, or any claim of any person with respect to, any
of the Collateral, or any interest therein, except for Pledgor and except for
the security interests created by this Agreement. Pledgor will defend the right,
title and interest of Seatac in and to the Collateral against the claims and
demands of all persons whomsoever.

(c) At any time and from time to time, upon the written request of Seatac to
Pledgor, and at its sole expense, Pledgor will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
Seatac may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note, other instrument or chattel paper, such
note, instrument or chattel paper shall be immediately delivered to Seatac, duly
endorsed in a manner satisfactory to Seatac, to be held as Collateral pursuant
to this Agreement.

(d) Pledgor shall pay, and save Seatac harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral granted by Pledgor or in connection with
any of the transactions contemplated by this Agreement.

(e) Pledgor covenants and agrees to comply with the requirements set forth in
Articles VII and VIII of the Note Purchase Agreement.

 

4



--------------------------------------------------------------------------------

8. Voting Rights. Unless an Event of Default shall have occurred and be
continuing, and written notice that Seatac intends to exercise voting rights is
given to Pledgor by Seatac, Pledgor shall be permitted to exercise all voting
and related rights with respect to such Pledged Interests; provided, however,
that no vote shall be cast or related right exercised or other action taken
which, in the reasonable judgment of Seatac, would impair the Collateral or
which would be inconsistent with or result in any violation of any provision of
this Agreement.

9. Rights of Seatac. If an Event of Default shall occur and be continuing,
Seatac shall have the right to have any or all shares of Pledged Interests
registered in its name or the name of its nominee, and Seatac or its nominee may
thereafter exercise all voting, related and other rights pertaining to such
Pledged Interests at any meeting of members or shareholders of an Issuer or
otherwise and any and all rights of conversion, exchange, subscription and any
other rights, privileges or options pertaining to such Pledged Interests as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or limited liability company structure of an Issuer, or upon the
exercise by Pledgor or Seatac of any right, privilege or option pertaining to
such Pledged Interests, and in connection therewith, the right to deposit and
deliver any and all of such Pledged Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Seatac may determine).

The rights of Seatac hereunder shall not be conditioned or contingent upon the
pursuit by Seatac of any right or remedy against an Issuer or any obligor or
against any other person which may be or become liable in respect of all or any
part of the Obligations or against any collateral security therefor, guarantee
thereof or right of offset with respect thereto. Seatac shall not be liable for
any failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so, nor shall Seatac be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Pledgor or any other
person or to take any other action whatsoever with regard to the Collateral or
any part thereof.

10. Remedies; Sale Proceeds.

(a) If an Event of Default shall occur and be continuing, Seatac may exercise,
in addition to all other rights and remedies granted in this Agreement, all
rights and remedies of a secured party under the Code as Seatac deems advisable.
Without limiting the generality of the foregoing, Seatac, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon
Pledgor, an Issuer, any obligor or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of Seatac or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as are commercially
reasonable, for cash or on credit or for future delivery without assumption of
any credit risk.

Seatac shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in Pledgor, which right or equity is hereby waived or released. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition.

 

5



--------------------------------------------------------------------------------

(b) Seatac shall apply any Proceeds from time to time held by it and the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all costs and expenses of every kind incurred in
respect thereof or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Seatac
hereunder, including, without limitation, attorneys’ fees and disbursements of
counsel (including in-house counsel) to Seatac, to the payment in whole or in
part of the Obligations, as Seatac may otherwise decide, and only after such
application and after the payment by Seatac of any other amount required by any
provision of law, including, without limitation, Section 9-615(4)(a) of the
Code, need Seatac account for the surplus, if any, to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages and demands it
may acquire against Seatac arising out of the exercise by it of any rights
hereunder, except such claims and damages arising out of the gross negligence or
willful misconduct of Seatac. Pledgor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of Collateral are insufficient to
pay the Obligations of Pledgor and the fees and disbursements of any attorneys
employed by Seatac to collect such deficiency.

11. Private Sales.

(a) Pledgor recognizes that Seatac may be unable to effect a public sale of any
or all the Pledged Interests, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale may result in prices and other terms less favorable than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such private sale. Seatac shall be under
no obligation to delay a sale of any of the Pledged Interests for the period of
time necessary to permit the applicable Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(b) Pledgor further agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Interests pursuant to this section valid and binding and
in compliance with any and all other applicable requirements of law, except that
Pledgor shall not be obligated to register the Pledged Interests under state or
federal securities laws. Pledgor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to Seatac,
that Seatac has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9 shall be
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred.

12. Irrevocable Authorization and Instruction to Issuer. Pledgor hereby
authorizes and instructs each Issuer of its Pledged Interests to comply with any
instruction received by it from Seatac in writing that (a) states that an Event
of Default exists and (b) is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from Pledgor, and Pledgor
agrees that Issuer shall be fully protected in so complying.

13. Seatac’s Appointment as Attorney-in-Fact. Pledgor hereby irrevocably
constitutes and appoints Seatac and any officer or agent of Seatac, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Pledgor and in the
name of Pledgor or in the name of Seatac, from time to time in the discretion of
Seatac so long as an

 

6



--------------------------------------------------------------------------------

Event of Default exists, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, including, without limitation, any financing
statements, endorsements, assignments or other instruments of transfer.

Pledgor hereby ratifies all that said attorneys shall lawfully do or cause to be
done pursuant to the power of attorney granted in this Section 13. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the Obligations are performed in full.

14. Duty of Seatac. The sole duty of Seatac with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the Code or otherwise, shall be to deal with it in the same
manner as Seatac deals with similar securities and property for its own account.
Neither Seatac nor any of its directors, officers, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Pledgor or any other person or to
take any other action whatsoever with regard to the Collateral or any part
thereof.

15. Filing Financing Statements. Pledgor authorizes Seatac to file financing
statements with respect to the Collateral without the signature of Pledgor in
such form and in such filing offices as Seatac reasonably determines appropriate
to perfect the security interests of Seatac under this Agreement.

16. Notices. All notices, requests and demands to or upon Seatac, Pledgor or
Issuer (to be delivered care of the Pledgor) to be effective shall be delivered
in the manner set forth in Section 12.6 of the Note Purchase Agreement.

17. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

18. Amendments in Writing; No Waiver; Cumulative Remedies. Seatac shall not by
any act (except by a written instrument signed by Seatac), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default or in any breach of any of the terms
and conditions hereof. No failure to exercise, nor any delay in exercising, on
the part of Seatac, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Seatac of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Seatac would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

19. Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

20. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of Pledgor and shall inure to the benefit of Seatac and their
successors and assigns.

21. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW PROVISIONS.

 

7



--------------------------------------------------------------------------------

22. Consent to Jurisdiction and Venue. All actions or proceedings brought
against Pledgor with respect to this Agreement may be brought only in courts of
the State of California located in Los Angeles County and Pledgor consents to
the jurisdiction of such courts. Pledgor waives any objection it may now or
hereafter have to the venue of any such court and any right it may have now or
hereafter have to claim that any such action or proceeding is in an inconvenient
court.

23. WAIVER OF RIGHT TO JURY TRIAL. PLEDGOR AND SEATAC ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS PLEDGE AGREEMENT WOULD BE BASED UPON
DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, PLEDGOR AND SEATAC AGREE THAT ANY
LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

(Signature page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledge and Escrow Agreement
to be duly executed and delivered as of the date first above written.

 

AMHN, INC. By:  

  /s/ Robert Cambridge

  Robert Cambridge, Chief Executive Officer SEATAC DIGITAL RESOURCES, INC. By:  

  /s/ Robin Tjon

  Robin Tjon, President Accepted and Agreed by: ESCROW AGENT: SMITH & ASSOCIATES

/s/ John Holt Smith

John Holt Smith

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO PLEDGE AGREEMENT

DESCRIPTION OF PLEDGED INTERESTS

 

Issuer

  

Class of Interest

   Stock
Certificate
No(s).    No. of Shares Pledged

America’s Minority Health Network, Inc.

   Common Stock    1    1,000



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned is the Issuer referred to in the foregoing Stock Pledge and
Escrow Agreement and hereby acknowledges receipt of a copy of the Stock Pledge
and Escrow Agreement, dated as of April 1, 2010, made by Pledgor (as defined
therein) in favor of Seatac (as defined therein) (as amended, supplemented or
otherwise modified from time to time, the “Pledge Agreement”). The undersigned
agrees for the benefit of Seatac as follows:

1. The undersigned will be bound by the terms of the Pledge Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify Seatac promptly in writing of the occurrence of
any of the events described in paragraph 5(a) of the Pledge Agreement.

 

AMERICA’S MINORITY HEALTH NETWORK, INC. By:  

  /s/ Robert Cambridge

         Robert Cambridge, Treasurer

Acknowledgment and Consent to Pledge Agreement